DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This Action is in response to the Response to Restriction filed 01/31/2022. 
The status of the claims is as follows:
Claims 18-20 are withdrawn. 
Claims 1-17 are pending and have been examined.

Election/Restrictions
Claims 18-20 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 01/31/2022.

Applicant’s election without traverse of Claims 1-17 in the reply filed on 01/31/2022 is acknowledged.

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-17 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Wissner et al. (US 20150089830; Wissner).

Regarding Claim 1 Wissner discloses a package for holding pharmaceutical containers on a filling line, (par 2) comprising: 
a transport and packaging container (10) comprising a plurality of connected sidewalls (12), a base (11), an upper edge (15) opposite the base (11), and a step (13) defining a step height that is constant (annotated Fig. 5b) relative to the upper edge (15) and less than an overall height defined between the upper edge (15) and the base (11); and 

a holder (25) placed in the transport and packaging container (10) and having a plurality of holder openings (135) formed therein, the holder (25) being supported on the step (13) and configured to hold a container (2) in each of the holder openings (135) so the held containers (2) are suspended within the transport and packaging container (10), wherein the step height is constant and independent of at least one of a shape, a type, or a size of each of the held containers (2). (par 86, 93)


    PNG
    media_image1.png
    461
    765
    media_image1.png
    Greyscale


Regarding Claim 2 Wissner discloses the invention as described above. Wissner further discloses the holder (25) is configured to hold the containers with an upper end of each of the held containers (2) at a set height that is constant and independent of at least one of a shape, a type, or a size of each of the held containers. (par 27, 76)

Regarding Claim 3 Wissner discloses the invention as described above. Wissner further discloses the holder (25) is configured so the set height is less than the overall height. (Fig. 5b)

Regarding Claim 4 Wissner discloses the invention as described above. Wissner further discloses the step (13) is placed between a pair of the sidewalls (12).

Regarding Claim 5 Wissner discloses the invention as described above. Wissner further discloses the pair of the sidewalls (12) comprises an upper sidewall (14) and a lower sidewall that is connected to the upper sidewall (14), the upper sidewall (14) defining a sidewall height, the step 

Regarding Claim 6 Wissner discloses the invention as described above. Wissner further discloses the step (13) connects the lower sidewall to the upper sidewall (14).

Regarding Claim 7 Wissner discloses the invention as described above. Wissner further discloses the holder (25) comprises at least two elastic holding arms (137 Fig. 5d) assigned to each of the holder openings (135) and configured to support a container (2) in their respectively assigned holder opening (135).

Regarding Claim 8 Wissner discloses the invention as described above. Wissner further discloses, further comprising a plurality of containers (2), each of the containers being held in a respective one of the holder openings (135) such that an upper end of each container (2) is held at a set height. (par 27, 76)

Regarding Claim 9 Wissner discloses the invention as described above. Wissner further discloses each of the plurality of containers (2) is filled with a substance for medical, pharmaceutical or cosmetic uses. (abstract)

Regarding Claim 10 Wissner discloses the invention as described above. Wissner further discloses the overall height is constant and independent of at least one of a shape, a type, or a size of each of the held containers (2). (Fig. 5b)

Regarding Claim 11 Wissner discloses a package for holding pharmaceutical containers on a filling line (par 2), comprising: 

a holder (25) placed in the transport and packaging container and having a plurality of holder openings (135) formed therein, the holder (25) being supported on the step (13) and configured to hold a container (2) in each of the holder openings (135) so the held containers are suspended within the transport and packaging container (10) with an upper end of each of the held containers (2) at a set height that is controlled by the constant distance to be less than the overall height and is independent of at least one of a shape, a type, or a size of each of the held containers (2). (par 27, 76)

Regarding Claim 12 Wissner discloses the invention as described above. Wissner further discloses the pair of the sidewalls comprises an upper sidewall (14) and a lower sidewall (12) that is connected to the upper sidewall (14), the upper sidewall (14) defining a sidewall height, the constant distance being equal to the sidewall height. (Fig. 5b)

Regarding Claim 13 Wissner discloses the invention as described above. Wissner further discloses the step (13) connects the lower sidewall (12) to the upper sidewall (14).

Regarding Claim 14 Wissner discloses the invention as described above. Wissner further discloses the holder (25) comprises at least two elastic holding arms (137; Fig. 5d) assigned to each of the holder openings (135) and configured to support a container (2) in their respectively assigned holder opening (135).

 Claim 15 Wissner discloses the invention as described above. Wissner further discloses further comprising a plurality of containers (2), each of the containers (2) being held in a respective one of the holder openings (135) such that an upper end of each container (2) is held at the set height. (par 27, 76)

Regarding Claim 16 Wissner discloses the invention as described above. Wissner further discloses each of the plurality of containers (2) is filled with a substance for medical, pharmaceutical or cosmetic uses. (abstract)

Regarding Claim 17 Wissner discloses the invention as described above. Wissner further discloses the overall height is constant and independent of at least one of a shape, a type, or a size of each of the held containers (2). (Figs 5a and 5b)

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.

All references disclose a packaging container, step, holder and holder openings:
	Kloke US 20180208377; Fig. 1h
	NARVEKAR US 20180126066; Fig. 7
	Wissner US 20150166212; Fig. 3a, 3c

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHINYERE J RUSHING-TUCKER whose telephone number is (571)270-5944. The examiner can normally be reached 4 pm - 11:59 pm Monday - Friday.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anna Kinsaul can be reached on 571-270-1926. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHINYERE J RUSHING-TUCKER/Examiner, Art Unit 3731